     Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                       BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                       :
    Plaintiff,                         :      Civil Case No. 1:19-CV-185
                                       :
v.                                     :
                                       :      THIS IS A CAPITAL CASE
LUIS V. SAENZ, Cameron County          :
District Attorney, et al.,             :
       Defendants.                     :
                     ____________________________________

                      PLAINTIFF’S MOTION TO STRIKE
                     THE DECLARATION OF LORIE DAVIS
                     ____________________________________

       Plaintiff Ruben Gutierrez respectfully moves this Court to strike the

Declaration of Lorie Davis (ECF No. 110-16) filed in support of Defendants’ Brief

in Response to the Court Order for Briefing (ECF No. 110), and in support thereof

states as follows:

       On July 1, 2020, this Court entered an Order setting August 21, 2020 as the

deadline for discovery to close in this case. See ECF No. 82, Order. Plaintiff

diligently engaged in the discovery process to inform his Brief Regarding Security

Question (ECF No. 109), serving written discovery on Defendants and deposing

four of Defendants’ witnesses – including Lorie Davis, the then-Director of the

Correctional Institutions Division of the Texas Department of Criminal Justice.
    Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 2 of 10




      But now, in an end run around the rules of discovery, Defendants have

submitted and relied heavily on a declaration from Ms. Davis, which was not

produced until after the close of discovery even though it was executed two days

prior. Ms. Davis was deposed by Plaintiff’s counsel on August 19, 2020, two days

before the close of discovery. On August 22, 2020, after the close of discovery,

Defendants produced Ms. Davis’ declaration (ECF No. 110-16) to Plaintiff’s

counsel, as part of Defendants’ “Second Supplemental Disclosures.”1 Given that

Ms. Davis executed her declaration on August 19, 2020 – the same day of her

deposition and possibly even minutes after Plaintiff’s counsel finished his

examination – Defendants’ decision to withhold the declaration until discovery had

closed must have been knowing and purposeful.

      Defendants’ conduct is prohibited by Rules 26(a)(1) and 26(e)(1). Among

other things, Rule 26(a)(1) requires a party to make an initial disclosure “of all

documents . . . that the disclosing party has in its possession, custody, or control

and may use to support its claims or defenses . . . .” Fed. R. Civ. P. 26(a)(1)(ii).


1
 The Second Supplemental Disclosures referenced Defendants’ obligations under
Rule 26(a)(1); they also included execution protocols for several different states.
Defendants indicate in the Second Supplemental Disclosures that Ms. Davis’
declaration was “produced August 21, 2020 via email.” Ex. A, Defendants’
Second Supplemental Disclosures to Plaintiff, at 12. In fact, however, Defendants
did not send Ms. Davis’ declaration to Plaintiff’s counsel until 10:52 a.m. EST on
August 22, 2020. Ex. B, 8/22/20 email from L. O’Leary to P. Walker.


                                           2
    Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 3 of 10




Rule 26(e)(1) requires parties to supplement their initial disclosures “in a timely

manner.” Fed. R. Civ. P. 26(e)(1)(A). It is manifestly not “timely” for a party to

wait until she has been deposed and discovery completed and then create a hearsay

declaration – based on information that was at all times in her possession, custody

or control – and attempt to rely upon that hearsay declaration to support her claims

or defenses. If a party can win by dumping hearsay into the record after discovery

has closed, there is not much point in going through the discovery process at all.

      Defendants’ conduct also violates the principles underlying the sham

affidavit rule. See, e.g., Doe v. Dallas Independent School District, 220 F.3d 380,

386 (5th Cir. 2000) (“A plaintiff may not manufacture a genuine issue of material

fact by submitting an affidavit that impeaches prior testimony without

explanation.”). As the Fifth Circuit has explained, “if a party who has been

examined at length on deposition could raise an issue of fact simply by submitting

an affidavit contradicting his own prior testimony, this would greatly diminish the

utility of summary judgment as a procedure for screening out sham issues of fact.”

Id. (citing Perma Research and Dev. Co. v. Singer Co., 410 F.2d 572, 578 (2d Cir.

1969)).

      The procedural posture of this case differs from the typical sham affidavit

case because it does not arise on a motion for summary judgment. The effect,

however, is similar. This Court is to make findings of fact based on the evidence


                                          3
    Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 4 of 10




developed in discovery. ECF No. 70, Order. Reliance on a hearsay declaration

produced after the close of discovery is the same improper conduct that the sham

affidavit rule guards against. Defendants waited until after Ms. Davis had been

deposed and after the close of discovery to produce her declaration.2

      On numerous occasions, Ms. Davis was asked about security incidents

involving the conduct of TDCJ chaplains, religious volunteers, and/or condemned

inmates’ spiritual advisors at scheduled executions, and each time she did not

identify any such incidents. ECF No. 109-1 at A158-A160, A293, A294, A299-

A300. Ms. Davis now identifies instances in which a non-clerical person caused a

brief disruption. ECF No. 110-16 at 4. Previously, she had noted only two. ECF

No. 109-1 at A293, A295. The relevance of these instances, none of which involve




2
  Ms. Davis’ declaration was executed the same day that she was deposed. There
is no evidence as to precisely when on August 19, 2020 Ms. Davis executed her
declaration. In the unlikely event that Ms. Davis executed her declaration before
her 10:00 a.m. deposition, she was required to produce it to Plaintiff’s counsel at
the time of her deposition in accordance with Defendants’ ongoing obligation to
produce documents responsive to Plaintiff’s written discovery requests. See, e.g.,
Ex. C, Plaintiff’s First Set of Request for Production at 5, 7 (instructing Defendants
that they have an “ongoing duty to supplement their responses” and requesting all
documents and communications relating to the April 2019 policy change); see also
Fed. R. Civ. P. 26(a)(1)(ii) (“a party must, without awaiting a discovery request,
provide . . . a copy . . . of all documents . . . that the disclosing party has in its
possession, custody, or control and may use to support its claims or defenses. . .
.”); Fed. R Civ. P. 26(e)(1)(A) (party must supplement its disclosures in a “timely
manner”).


                                          4
    Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 5 of 10




clergy presence, is questionable, but regardless each was known to Ms. Davis prior

to her deposition and should have been disclosed earlier. See

https://www.tdcj.texas.gov/death_row/dr_executed_offenders.html (last visited

Sept. 26, 2020) (showing incidents occurred prior to both Ms. Davis’s June 2019

and August 2020 depositions).

      In addition, Ms. Davis now states in her declaration that “there is no scenario

where the TDCJ could safely or securely allow non-TDCJ employees in the

execution chamber”; thus, “the only choice was to restrict the execution chamber

to only the Huntsville Unit Warden and the CID Director or their designees.” ECF

No. 110-16 at 2; see also ECF No. 110, Def.s’ Br. 19, 37. However, at her

deposition that same day, Ms. Davis admitted that she had not considered whether

certain vetting procedures would allow TDCJ to safely accommodate clergy

members in the execution chamber. See, e.g., ECF No. 109-1 at A220-A222.

      Defendants cannot rehabilitate Ms. Davis’ deposition testimony by drafting

a self-serving, untested declaration for her to sign minutes after she finishes

testifying. See, e.g., Doe, 220 F.3d at 386.

      Nor can Defendants create their own factual record after the close of

discovery. Such gamesmanship flouts the discovery rules and deprives Plaintiff of

his right to cross-examine the witness using the withheld documents. Defendants

had ample opportunity to rehabilitate Ms. Davis’ testimony and ask her about the


                                           5
    Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 6 of 10




points raised in her declaration during redirect. In fact, redirect during a deposition

is permitted precisely for this reason. Had Defendants fairly participated in the

discovery process by timely producing the Davis declaration or conducting redirect

based on the points raised therein, Plaintiff’s counsel would have had an

opportunity to ask about the declaration during cross or re-cross. Instead,

Defendants declined to conduct any redirect (ECF No. 109-1 at A246) and now

cite to the untested declaration more than 20 times in support of their defenses.

See ECF No. 110 at 18-20, 24-27, 33.

      Finally, even if this Court finds that the sham affidavit doctrine does not

apply here, the rules regarding the production of responsive documents beyond the

discovery window should still govern. See, e.g., MGM Well Servs. v. Mega Lift

Sys., LLC, 2007 U.S. Dist. LEXIS 5005, *16 (S.D. Tex. Jan. 24, 2007) (granting

plaintiff’s motion to exclude belatedly produced evidence because defendant,

“having failed to provide accurate information in accordance with the timing

requirements in this case . . . cannot now rely on conflicting [documents] it

provided only after discovery closed”). Defendants had possession and control of

Ms. Davis’ fully executed declaration on August 19, 2020. They had an obligation

to promptly produce the declaration to Plaintiff’s counsel, as they intended to use it

to support their defenses and it was responsive to Plaintiff’s discovery requests.

By withholding Ms. Davis’ declaration until the discovery deadline had passed,


                                           6
    Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 7 of 10




Defendants not only deprived Plaintiff of the opportunity to ask Ms. Davis or

Defendants’ 30(b)(6) witness questions about the declaration during their

respective depositions, 3 but also deprived Plaintiff of the opportunity to reopen

either deposition at a later time. If Defendants could upend the level informational

playing field established by the discovery rules by withholding a responsive

document and waiting until after the close of discovery to produce it, the value of

deposition testimony – a cornerstone of civil litigation – would be substantially

diminished. Defendants’ conduct is improper and the evidence presented to the

Court should be limited to what was timely produced in discovery.




3
 The deposition of Defendants’ 30(b)(6) witness, Billy Hirsch, occurred on August
21, 2020, two days after Ms. Davis executed her declaration and the day before
Defendants disclosed the declaration.


                                          7
   Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 8 of 10




                                  CONCLUSION

      For all of the foregoing reasons, Plaintiff respectfully requests that the Court

grant his motion to strike the declaration of Lorie Davis.

                                              Respectfully submitted,


                                              /s/ Peter Walker
                                              Peter Walker
                                              Matthew Lawry
                                              Assistant Federal Defenders
                                              Federal Community Defender for the
                                                Eastern District of Pennsylvania
                                              Suite 545 West, The Curtis
                                              601 Walnut Street
                                              Philadelphia, PA 19106
                                              (215) 928-0520
                                              peter_walker@fd.org

                                              /s/ Richard W. Rogers, III
                                              Richard W. Rogers, III
                                              3636 S. Alameda St., Ste. B, #191
                                              Corpus Christi, TX 78411
                                              (361) 779-5281
                                              rwrogersiii@aol.com


                                              Counsel for the Plaintiff




                                          8
   Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 9 of 10




                     CERTIFICATE OF CONFERENCE

      I hereby certify that I have conferred with counsel for Defendants, Assistant

Attorney General Leah O’Leary, who indicated that Defendants oppose this

motion.



                                             /s/Peter Walker
                                             Peter Walker

Dated:      September 29, 2020
   Case 1:19-cv-00185 Document 114 Filed on 09/29/20 in TXSD Page 10 of 10




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I served the foregoing pleading and the

attachments thereto on the following persons by ECF filing:

                                  Leah O’Leary
                                   Deputy Chief
                           Law Enforcement Division
                     Office of the Attorney General of Texas
                             Post Office Box 12548
                            Austin, Texas 78711-2548



                                             /s/ Peter Walker
                                             Peter Walker

Dated:      September 29, 2020
